DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Response to Amendment
The amendment filed on 02/17/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-2, 5-10 and 12-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40, 103a, 103b, 104b, 105a, 105b, 105c, 105d and 105e.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: i, ii, iii, IV and V.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring affixed to a plurality of ridges and ridges of a lower surface sloped downwards from the ring, lower surface perimeter is greater than the upper surface perimeter, the lower surface comprises an inverted cone or pyramid shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 19 recite “the lower surface comprises a ring affixed to a plurality of ridges…having a top surface and opposing side surfaces”, this is unclear. If the plurality of ridges are on the lower surface, how would the ridges have a top surface if it is being claimed as a part of the lower surface? Wouldn’t the ridges then have a bottom surface as it is claimed as part of the lower surface and not the previously recited upper surface? These are conflicting limitations. 
Claims 1, 9 and 19 recite “having a top surface and opposing side surfaces”, this is unclear. Opposite of a top surface (which as previously stated in unclear) is a bottom surface, does the applicant mean adjacent side surfaces? Or that there are at least two side surfaces that are opposite of each other?
Claims 1, 9 and 19 recite “wherein the top surface of each of the plurality of ridges are sloped downwards from the ring”, this is unclear when taken in light of the specification. Is the perimeter of the lower surface also the ring? If so this creates ambiguity as the same structure is being claimed using two different names. Also, as seen in at least Fig. 3B the top surface slopes upwardly from the perimeter toward the center and the bottom surface slopes downwards from the perimeter towards the center. Claims 1, 9 and 19 in general are unclear and have conflicting limitations and no clear frame of reference, thus the examiner is unable to make a determination of what is being claimed or if the claims are supported by what is disclosed in the instant application.
Claim 9 recites “and optionally a neck”, the phrase “and optionally” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.
Claims not specifically addressed in this rejection are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,649,639 Dolvet et al. herein after referred to as Dolvet.
Regarding claim 20 Dolvet discloses a splash guard (Figs. 1-3) for protecting a vent membrane (10 filter substance, Fig. 2) associated with a fitment (4 central body, Fig.2)  from a liquid in a container (Col. 3, lines 44-48) having an interior volume (Fig. 1), the splash guard comprising: 
an upper surface having a perimeter substantially contoured to a lower perimeter of the fitment (upper surface perimeter of 11 conical protective cap fits into the bottom of 4, Fig. 2), said perimeter adapted to permit gas to escape from the interior volume of the container comprising a liquid (Col. 1, lines 44-51); and 
a lower surface (bottom of 11) having a perimeter and configured to prevent liquid from splashing on the vent membrane (bottom surface of 11 in angled into the container with openings sized to permit airflow, thus the remaining surface area prevents splashing onto the vent membrane inside the chamber 4b, Col. 3, lines 1-3), wherein the lower surface comprises an inverted cone or pyramid shape (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735